Gaby, J., dissenting. To collate the authorities upon the subject of duress would be an almost endless labor. The Supreme Court has usually contented itself, when the subject has been before it, with a very slight reference to prior cases. Bane v. Detrick, 52 Ill. 19; Pemberton v. Williams, 87 Ill. 15. If, as in this last case, withholding the delivery of a deed to which a party is entitled and which he greatly needs, unless more than is due is paid, is duress, for which the excess paid may be recovered, surely it is duress to obtain a note by inspiring a well grounded fear of the execution of a threat unlawfully “ To take away The edge of that day’s celebration When I shall think, or Phcebus’ steeds are founder’d Or night kept chain’d below.”